Citation Nr: 0020994	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic back strain.  

2.  Entitlement to service connection for lumbosacral 
degenerative disc disease.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1952 to October 
1954.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
chronic back strain.  The veteran has represented himself 
throughout this appeal.  


REMAND

The veteran asserts on appeal that he sustained a chronic 
back injury during active service and subsequently developed 
lumbosacral degenerative disc disease.  In reviewing his 
February 1999 substantive appeal, the Board observes that the 
veteran requested a hearing before a Member of the Board 
sitting at the RO.  In June 2000, the RO scheduled the 
veteran for the requested hearing and sent him written notice 
of the hearing.  In July 2000, the United States Postal 
Service (USPS) returned the hearing notice to the RO with the 
notice that the veteran's forwarding instructions had 
expired.  The RO subsequently obtained the veteran's current 
address.  In July 2000, the RO informed the veteran that his 
appeal was being certified to the Board for disposition.  The 
RO indicated further that if he had "requested to appear 
before the Board, you will receive further information by 
separate letter."  There is no indication that the veteran 
was actually informed of the scheduled hearing before a 
Member of the Board sitting at the RO.  Accordingly, this 
case is REMANDED for the following action:

The RO should again schedule the veteran 
for the requested hearing before a Member 
of the Board sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


